McGARRAGHY, District Judge.
This is a complaint to secure issuance of letters patent based upon a claim of invention relating to process and apparatus for the production of carbon black. Plaintiffs contend that they have a new method which is characterized by the use of raw materials which were not previously used for that purpose.
The Patent Office in denying the application relied upon prior art and among other references, cited Frost 1,-438,032, December 5, 1922, and Ayers, 2,292,355, August 11, 1942.
Upon consideration of the evidence, the Court is of the opinion that the procedural operation used by the plaintiffs is the same as disclosed in the prior art and that analogous materials are enumerated in Frost.
In East Rutherford Syringes v. Omega Precision Med. Inst. Co., D.C.N.J.1957, 152 F.Supp. 497, 502, Judge Smith said: “The question is whether or not the concept was such an advance over the prior art as to attain the dignity of invention. * * * The patentees demonstrated creative imagination but not inventive ingenuity.”
It is well settled that the adaptation of an old process to a new use, clearly indicated by the prior art, is not inventive. Paramount Publix Corp. v. American Tri-Ergon Corp., 294 U.S. 464, 55 S.Ct. 449, 79 L.Ed. 997.
In American Cyanamid Co. v. Marzall, 90 U.S.App.D.C. 285, 196 F.2d 24, the Court of Appeals for this Circuit held that the public cannot be deprived of an old process merely because someone has found a new result. In Mills v. Watson, 96 U.S.App.D.C. 43, 223 F.2d 335, the Court said that merely because you get much better results than anticipated did not amount to an invention when using material known in the prior art.
The Court is of the opinion that plaintiffs’ application in suit does not show patentability over the prior art and the complaint will be dismissed.
Counsel for -defendant will submit proposed findings of fact, conclusions of law and judgment.